           Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 1 of 14




 1         SETTLEMENT AGREEMENT AND GENERAL RELEASE

 2         This Settlement Agreement and General Release (the "Agreement") is

 3   hereby entered into by and between Nicole Stowers ("Plaintiff"), on the one hand,
 4   and Pharmalife Holdings, LLC (the "Company") and Melvin Johnson ("Johnson")
 5   (collectively "Defendants") on the other hand, as of June _____, 2019. Plaintiff

 6   and Defendants are referred to herein individually as a "Party" and collectively, as
 7   the "Parties." As used herein, the phrases "this Agreement," "hereto," "hereunder,"
 8   and phrases of like import shall mean this Agreement. All capitalized terms shall

 9   have the meanings ascribed to them in the Agreement.
10         WHEREAS, Plaintiff was employed by the Company from approximately
11   February 1, 2015 until May 11, 2018;

12         WHEREAS, on August 7, 2018, Plaintiff filed a Complaint for Damages
13   against Defendants in the United States District Court for the Northern District of
14   Georgia (the "Court") captioned as Nicole Stowers v. Pharmalife Holdings, LLC
15   and Melvin Johnson, Case No. 1:18-cv-03776-LMM, alleging violations of the
16   Fair Labor Standards Act of 1938 ("FLSA") (the "Litigation"); and
17         WHEREAS, Defendants deny Plaintiff's claims and allegations in the

18   Litigation and deny liability to Plaintiff; and
19         WHEREAS, the Parties desire to finally and forever resolve all disputed
20   matters between them existing as of the date of this Agreement, whether or not
21   raised in the Litigation; and
                                                                                            1
                                                                                            Page
           Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 2 of 14




22         WHEREAS, the Parties have entered into this Agreement to bring about
23   such resolution;

24      NOW, THEREFORE, the Parties, with the intent of totally ending and forever
25   foreclosing all matters or potential matters in dispute between the Parties up to the
26   time of this Agreement, thereby assuring peace between the Parties based on such

27   matters, in return for the mutual promises and consideration contained herein, the
28   sufficiency of which is expressly acknowledged, agree as follows:
29      1. Settlement Payment to Plaintiff. Provided that Plaintiff executes this

30         Agreement and the Court has approved the settlement, the Company shall
31         pay Plaintiff the amount of Fifty Thousand Dollars ($50,000.00) (the
32         "Gross Settlement Payment"). The Gross Settlement Payment shall be

33         allocated as follows:
34         (i)    The gross sum of Fourteen Thousand Two Hundred and Fifty Dollars
35                ($14,250.00) which shall constitute the entire amount payable to
36                Plaintiff for any alleged unpaid wages (including overtime
37                compensation), back pay, interest, and any similar forms of relief she
38                may have sought in the Litigation. The Company shall make any
39                applicable withholdings and shall include this amount on a Form W2
40                issued by the Company to Plaintiff at year-end. This payment shall
41                be made within ten (10) days following the Court’s approval of the
42                settlement.
43         (ii)   The sum of Fourteen Thousand Two Hundred and Fifty Dollars
                                                                                             2
                                                                                             Page




44                ($14,250.00), which shall constitute the entire amount payable to
       Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 3 of 14




45              Plaintiff for alleged liquidated damages she may have sought in the
46              Litigation. The Company shall not deduct any taxes, withholdings or

47              deductions from this portion of the Gross Settlement Payment, and
48              shall record this amount on a Form 1099 marked Box 3 “Other
49              Income” issued by the Company to Plaintiff at year-end. This

50              payment shall be made within ten (10) days following the Court’s
51              approval of the settlement.
52      (iii)   The sum of Twenty One Thousand Dollars ($21,000.00) as payment

53              for Plaintiff's attorney's fees and litigation expenses, made payable to
54              Plaintiff's counsel Charles R. Bridgers, Attorney, LLC. The
55              Company shall not deduct any taxes, withholdings or deductions

56              from this portion of the Gross Settlement Payment, and shall record
57              this amount on a Form 1099 issued by the Company to Plaintiff's
58              counsel at year-end. This payment shall be made sixty (60) days
59              following the Court’s approval of the settlement.
60
61   2. Warranty of Representation. Plaintiff represents and warrants that Kevin
62      D. Fitzpatrick, Jr., Charles R. Bridgers and the firm of DeLong Caldwell

63      Bridgers Fitzpatrick and Benjamin, LLC are and have been the sole
64      attorneys for Plaintiff with respect to the Litigation and all claims set forth
65      therein; that no other attorney or law firm has any claim for legal fees,

66      costs, and/or expenses relating to the Litigation; and that all legal fees,
                                                                                           3




67      costs, and/or expenses for which Defendants could be liable in connection
                                                                                           Page
       Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 4 of 14




68      with the Litigation will be discharged upon fill payment of the Settlement
69      Principal.

70   3. Necessity of Court Approval of Agreement. The Parties shall jointly seek
71      the approval of the United States District Court for the Northern District of
72      Georgia (“District Court”) of the terms of settlement described herein.

73      Plaintiff’s counsel shall prepare a joint motion for approval of the
74      settlement (the “Joint Motion”) for comment and approval by Defendants’
75      counsel, and shall then file the finalized Joint Motion and any other

76      documents necessary to obtain the required approval from the District
77      Court. The Parties shall request that the Court shall retain jurisdiction over
78      the Litigation to the extent necessary to enforce the terms of this

79      Agreement. This Agreement shall be executed by all Parties prior to its
80      submission to the District Court. However, this Agreement shall not become
81      effective until the date on which the District Court grants the Parties’ Joint
82      Motion to approve this Agreement (the “Effective Date”). Should the
83      District Court not approve this Agreement in its entirety for any reason, this
84      Agreement shall be deemed null and void, and shall have no effect
85      whatsoever, notwithstanding the Parties’ execution of the same.
86   4. Non-Disparagement.
87      i.    Defendants and any principals of corporate defendants will not
88      disparage Plaintiff. For purposes of this Section, “disparage” shall mean any
89      critical negative, or derogatory statement, whether written (including
                                                                                         4
                                                                                         Page




90      comments made on the Internet whether through social websites such as
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 5 of 14




 91      Facebook, Twitter, and LinkedIn, or otherwise)or oral, regardless of truth,
 92      about Plaintiff or the services provided by Plaintiff. If any of the

 93      Defendants are asked for a reference by a prospective employer of Plaintiff,
 94      Defendants will provide no information other than dates of employment and
 95      position(s) held.

 96      ii.   Plaintiff will not disparage Defendants. For purposes of this Section,
 97      “disparage” shall mean any critical, negative, or derogatory statement,
 98      whether written (including comments made on the Internet whether through

 99      social websites such as Facebook, Twitter, and LinkedIn, or otherwise) or
100      oral, about Defendants, the services provided by Defendants, the managers
101      of Defendants those persons associated with Defendants, or the employees

102      of Defendants regardless of truth. Nothing herein will prevent the Plaintiff
103      from discussing this Agreement with anyone.
104   5. Release of Claims. The Parties, on behalf of themselves, their dependents,
105      heirs, executors, administrators, assigns, successors, or other
106      representatives, hereby fully, finally and forever release and discharge each
107      other and all past and present parents, subsidiaries, affiliates, predecessors,
108      successors, assigns, representatives, partners, members, officers, directors,
109      insurers, agents and employees from any and all claims and rights of any
110      kind that they may have, whether now known or unknown, suspected or
111      unsuspected, including, but not limited to, any claims arising out of or in
112      any way connected with Plaintiff's alleged employment with Defendants as
                                                                                           5
                                                                                           Page




113      of the date this Agreement is executed. These claims and rights released
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 6 of 14




114      include, but are not limited to, claims under Title VII of the Civil Rights Act
115      of 1964, 42 U.S.C. § 1981, the Equal Pay Act, the Americans with

116      Disabilities Act, the Age Discrimination in Employment Act, Sections 503
117      and 504 of the Rehabilitation Act of 1973, the Family Medical Leave Act,
118      Employee Retirement Income Security Act, the Occupational Safety and

119      Health Act, the Fair Labor Standards Act, the Workers’ Adjustment and
120      Retraining Notification Act, as amended, state, civil or statutory laws,
121      including any and all laws prohibiting discrimination (including without

122      limitation the Americans with Disabilities Act, as amended), any other
123      federal, state or local fair employment statute, code or ordinance, common
124      law, contract law, tort and any and all claims for attorneys’ fees. The Parties

125      represent that they know of no claim that has not been released by this
126      paragraph, and that the release in this paragraph is intended to release
127      Plaintiff and Defendants from liability for any and all possible claims by the
128      Parties, known or unknown, that exist or may exist as of the date of this
129      Agreement. Nothing in this Agreement, however, is intended to waive
130      Plaintiff’s entitlement to vested benefits under any pension or 401(k) plan
131      or other ERISA-governed benefit plan provided by Defendants. Finally, the
132      above release does not waive claims that Plaintiff could make, if available,
133      for unemployment or workers’ compensation, and the release also excludes
134      any other claim which cannot be released by private agreement.
135   6. Execution: This Agreement shall become effective upon its execution by
                                                                                           6
                                                                                           Page




136      all parties. The Parties may execute this Agreement in counterparts, and
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 7 of 14




137      execution in counterparts shall have the same force and effect as if the
138      Parties had signed the same instrument. Execution delivered by facsimile

139      or electronic mail to the Parties’ counsel of record shall be deemed effective
140      as if executed in original.
141   7. Dismissal with Prejudice. Plaintiff shall take whatever actions are

142      necessary to ensure that the Litigation is dismissed in its entirety, with
143      prejudice and without costs or fees, within five (5) days of her receipt of the
144      last payment described in Section 1 above with the Court retaining

145      jurisdiction to enforce the Settlement Agreement. Defendants will
146      cooperate with Plaintiff in securing the dismissal of the Litigation as
147      appropriate.

148   8. Non-Admission. This Agreement is entered into solely in order to
149      compromise and settle disputed claims, without any acquiescence,
150      acknowledgement, or agreement by any Party as to the merit of any actions,
151      causes of action, suits, debts, dues, sums of money, accounts, damages,
152      expenses, attorney’s fees, costs, punitive damages, penalties, judgments,
153      claims or demands released herein. Neither this Agreement nor any part
154      thereof shall be, or be used as, evidence or an admission of liability by
155      anyone, at any time, for any purpose.
156   9. Basis for Settlement. Each Party acknowledges and agrees that the terms
157      of this Agreement are, and have been agreed to, for their mutual
158      convenience, in part to avoid the expense, distraction, risk and uncertainty
                                                                                           7
                                                                                           Page




159      of further litigation, and after considering the risks of litigation and the
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 8 of 14




160      circumstances of their respective businesses. Each Party also acknowledges
161      and agrees that each Party has relied entirely on her, her or its own

162      judgment, belief and knowledge (including her or its judgment, belief and
163      knowledge with respect to the foregoing, the extent and duration of the
164      claimed damages in the Litigation, and the value of settling the Litigation at

165      this time) and the advice and recommendations of his, her or or its own
166      independently selected counsel, and, accordingly, except as set forth herein,
167      neither they nor anyone acting on their behalf shall (or shall have the right

168      to) deny or challenge the validity of this Agreement or any of the
169      obligations of the Parties hereunder.
170   10.Successors and Assigns. This Agreement shall be binding upon and inure

171      to the benefit of the Parties and their heirs, successors in business,
172      executors, administrators, conservators, assigns, successors, beneficiaries,
173      employees and agents, and all other persons asserting claims by, on behalf
174      of, or through them based or founded upon any of the claims released
175      herein.
176   11.Waiver. Failure by any Party to insist upon strict performance of any
177      provision herein by any other Party shall not be deemed a waiver by such
178      Party of its rights or remedies or a waiver by it of any subsequent default by
179      such other Party, and no waiver shall be effective unless it is in writing and
180      duly executed by the Party entitled to enforce the provision being waived.
181   12.Severability. In the event that any term, covenant, condition, agreement,
                                                                                          8
                                                                                          Page




182      section or provision hereof shall be deemed invalid or unenforceable, this
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 9 of 14




183      Agreement shall not terminate or be deemed void or voidable, but shall
184      continue in full force and effect and there shall be substituted for such

185      stricken provision a like but legal and enforceable provision which most
186      nearly accomplishes the intention of the Parties hereto. Specifically, if the
187      Court refuses to accept or voids any portion of this Agreement except for

188      the primary payment and release obligations of this Agreement, the Parties
189      agree to be bound to this Agreement as modified by the Court and agree
190      that the Court may approve this Agreement without the need of executing a

191      new Agreement.
192   13.Entire Agreement. This Agreement contains the entire agreement and
193      understanding between the Parties concerning matters it describes, and

194      supersedes all previous agreements, discussions, negotiations,
195      understandings, and proposals of the Parties. The terms of this Agreement
196      cannot be changed except in a subsequent document signed by the Parties.
197      Neither this Agreement nor any provision of this Agreement may be
198      modified or waived in any way except by an agreement in writing signed by
199      each of the Parties hereto consenting to such modification or waiver except
200      as to any decisions of the Court made as a part of the FLSA settlement
201      approval process.
202   14.Construction. This Agreement has been negotiated by the Parties and shall
203      be interpreted fairly in accordance with its terms and without any
204      construction in favor of or against any of the Parties. The interpretation and
                                                                                          9
                                                                                          Page




205      construction of this Agreement shall be subject to the following provisions:
        Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 10 of 14




206     (a) words importing the singular meaning include where the context so
207     admits the plural meaning and vice versa; (b) the terms "and" and "or" as

208     used herein shall mean both the conjunctive and the disjunctive, so that one
209     word or the other may be taken accordingly as the one or the other (i.e.,
210     "and/or"); (c) the word "any" shall mean "all" or "one out of several"; (d)

211     references to any person shall include natural persons and partnerships,
212     firms and other incorporated bodies and all other legal persons of whatever
213     kind and however constituted; (e) the words "include," "includes" and

214     "including" are to be construed as if they were immediately followed by the
215     words "without limitation"; and (f) captions and headings used herein are
216     inserted for convenience only and are in no way intended to describe,

217     interpret, define or limit the scope, extent or intent of this Agreement.
218   15.Governing Law: This Agreement is executed in the State of Georgia and
219     all terms of this Agreement shall be governed and construed pursuant to the
220     laws of the State of Georgia. The Parties (a) hereby irrevocably submit
221     themselves to and consent to the exclusive jurisdiction of the Court (or, if
222     the Court lacks jurisdiction, the appropriate state or superior courts of the
223     state of Georgia) for the purposes of any action, claim, suit or proceeding
224     arising from or relating to this Agreement, and (b) hereby waive, and agrees
225     not to assert, by way of motion, as a defense or otherwise, in any such
226     action, claim, suit or proceeding, any argument that she or it is not
        personally subject to the jurisdiction of such court(s), that the action, claim,
                                                                                           10



227
                                                                                           Page
           Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 11 of 14




228         suit or proceeding is brought in an inconvenient forum, or that the venue of
229         the action, claim, suit or proceeding is improper.

230      16.Enforcement: In any action to enforce the provisions of this Agreement the
231         prevailing party shall be entitled to recover its reasonable attorneys’ fees
232         and costs from the losing party, in addition to all other remedies available

233         under law.
234   IN WITNESS WHEREOF, the undersigned have executed this Agreement which
235   shall be effective upon Court approval.

236
237   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
238
239




                                                                                           11
                                                                                           Page
DocuSign Envelope ID: 88BB7198-8B6B-42BF-953C-240A04092C5B
                      Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 12 of 14




    241      The undersigned acknowledges that the undersigned has read and understands the
    242      foregoing Settlement Agreement and General Release, and that the undersigned
                                                                      9
    243      agrees to the same and voluntarily executes the same this _____ day of
               July
    244      ____________________, 2019.
    245

    246      Plaintiff: NICOLE STOWERS
    247
    248      ______________________________________

    249      Signature
    250
             7/9/2019
    251      ______________________________________

    252      Date
    253
    254
    255
    256




                                                                                              12
                                                                                              Page
             Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 13 of 14




256   The undersigned acknowledges that she has read and understands the foregoing
257   Settlement Agreement and General Release, and that the undersigned agrees to the

258   same and voluntarily executes the same this _____ day of
259   ____________________, 2019.           07/10/2019

260   Defendant: MELVIN JOHNSON
261
262   ______________________________________
263   Signature

264
             07/10/2019
265   ______________________________________
266   Date
267
268




                                                                                                   13




                                      Bogachek
                                                                                                    Page




                                                         Doc ID: 7d6ffd64621c0df26a9f6014475663cb0a53590e
              Case 1:18-cv-03776-JPB Document 26-1 Filed 07/18/19 Page 14 of 14




269   The undersigned acknowledges that its authorized signatory has read and
270   understands the foregoing Settlement Agreement and General Release, and that

271   the undersigned agrees to the same and voluntarily executes the same this _____
272   day of ____________________, 2019.           07/10/2019

273   Defendant: PHARMALIFE HOLDINGS, LLC
274
275   ______________________________________
276   Signature

277
          MICHAEL BOGACHECK
278   ______________________________________
279   Print Name
280
281      CEO
      ______________________________________
282   Title
283
          07/10/2019
284   ______________________________________
285   Date
286
287
288
                                                                                                   14
                                                                                                    Page




                                                         Doc ID: 7d6ffd64621c0df26a9f6014475663cb0a53590e
